300 F.2d 441
Irene LUCERO, Appellant,v.Thomas W. DONOVAN et al., Appellees.
No. 17676.
United States Court of Appeals Ninth Circuit.
April 5, 1962.

On Appeal from the United States District Court for the Southern District of California; Leon R. Yankwich, Judge.
Fred Okrand, Los Angeles, Cal., for appellant.
Roger Arnebergh, City Atty. and William B. Burge, Deputy City Atty., Los Angeles, Cal., for appellees.
Before ORR, HAMLEY and BROWNING, Circuit Judges.
PER CURIAM.


1
The Judgment is reversed and the cause is remanded to the district court for further consideration in the light of the decision of this court in Cohen v. Norris, 300 F.2d 24, decided subsequent to the entry of judgment herein.